In the first clause of the will, relative to the negro Nell, the testator gives her to Mary his widow, during her widowhood or natural life; in the next clause wherein he speaks of her, he does not say expressly, how long she shall remain where he lived, but no doubt he meant until Thomas should attain the age of sixteen years. If, however, the mother's widowhood had not expired when Thomas arrived to the age of 16 years, she stood in as much need of Nell's services for support as before. In such event, the testator made no provision for the support of his children out of her services, because he no doubt expected that the mother, who was to have a maintenance out of the produce of the plantation where he live, and the children would live together. It seems to me, that considering the first clause where the negro Nell is given to the widow during her natural life or widowhood, with the latter clause, the true construction is, that she should belong to the widow during her life or widowhood, but that after her death, or after the termination of her widowhood, provided his son Thomas should have attained the age of sixteen years, she should become the property of his daughters, Jane Gibbons and Betsy Spratt. The petition must be dismissed with costs.